

Three-Party Escrow Service Agreement
 
Deposit Account Number: ____________________
 

1.  
Introduction.

 
This Three Party Escrow Service Agreement (the “Agreement”) is entered into by
and between BSI2000, Inc., located at 12600 West Colfax Ave., Suite B410,
Lakewood, CO 80215 (the “Depositor”), and by The New Sytron, Inc., located at
11959 Discover Court, Moorpark, CA 93021 (the “Beneficiary”) and by Iron
Mountain Intellectual Property Management, Inc. (“Iron Mountain”) on this __ day
of August, 2005 (the “Effective Date”). Depositor, Beneficiary, and Iron
Mountain may be referred to individually as a "Party" or collectively as the
"Parties" throughout this Agreement.
 
The use of the term “Services” in this Agreement shall refer to Iron Mountain
Services that facilitate the creation, management, and enforcement of software
and/or other technology escrow accounts as described in Exhibit A attached
hereto. A Party shall request Services under this Agreement (i) by submitting a
work request associated for certain Iron Mountain Escrow Services via the online
portal maintained at the Website located at www.ironmountainconnect.com or any
other Websites or Web pages owned or controlled by Iron Mountain that are linked
to that Website (collectively the “Iron Mountain Website”), or (ii) by
submitting a written work request attached hereto as Exhibit A (each,
individually, a “Work Request”).



2.  
Depositor Responsibilities.

 

(a)
Depositorshall provide all information designated as required to fulfill a Work
Request (“Required Information”) and may also provide other information
(“Optional Information”) at their discretion to assist Iron Mountain in the
fulfillment of requested Services.

 

(b)
Depositor must authorize and designate one or more persons whose action(s) will
legally bind the Depositor (“Authorized Person(s)” who shall be identified in
the Authorized Person(s)/Notices Table of this Agreement) and who may manage the
Iron Mountain escrow account through the Iron Mountain Website or via written
Work Request. Authorized Person(s) will maintain the accuracy of their name and
contact information provided to Iron Mountain during the Term of this Agreement
(the “Depositor Information”).

 

(c)
Depositor shall make an initial deposit that is complete and functional of all
proprietary technology and other materials covered under this Agreement
(“Deposit Material”) to Iron Mountain within ninety (90) days of the Effective
Date. Depositor may also update Deposit Material from time to time during the
Term of this Agreement provided a minimum of one (1) complete and functional
copy of Deposit Material is deposited with Iron Mountain at all times. At the
time of each deposit or update, Depositor will provide an accurate and complete
description of all Deposit Material sent to Iron Mountain via the Iron Mountain
Website or using the form attached hereto as Exhibit B.

 

(d)
Depositor consents to Iron Mountain’s performance of any level(s) of
verification Services described in Exhibit A attached hereto, consents, upon
receipt of notice from Iron Mountain that Beneficiary has submitted a Work
Request for verification Services, to promptly completing and returning the
Escrow Deposit Questionnaire attached as Exhibit Q to Iron Mountain, and further
consents to Iron Mountain’s use of a subcontractor (who shall be bound by the
same confidentiality obligations as Iron Mountain and who shall not be a direct
competitor to either Depositor or Beneficiary) to provide such Services as
needed.

 

(e)
Depositorrepresents that it lawfully possesses all Deposit Material provided to
Iron Mountain under this Agreement. Any Deposit Material liens or encumbrances
made after their deposit will not prohibit, limit, or alter the rights and
obligations of Iron Mountain under this Agreement;

 

 
(f)
Depositor represents that all Deposit Material is readable and useable in its
then current form; if any portion of such Deposit Material is encrypted the
necessary decryption tools and keys to read such material are deposited
contemporaneously;

 

 
(g)
Depositor represents that all Deposit Material is provided with all rights
necessary for Iron Mountain to verify such proprietary technology and materials
upon receipt of a Work Request for such Services; and

 

 
(h)
Depositor warrants that Iron Mountain’s use of the Deposit Material or other
materials supplied by Depositor to perform the verification Services described
in Exhibit A is lawful and does not violate the rights of any third parties.
Depositor agrees to use commercially reasonable efforts to provide Iron Mountain
with any necessary use rights or permissions to use materials necessary to
perform verification of the Deposit Material. Depositor agrees to reasonably
cooperate with Iron Mountain by providing its facilities, computer software
systems, and technical personnel for verification Services whenever reasonably
necessary.

 



--------------------------------------------------------------------------------


 

3.  
Beneficiary Responsibilities.

 

 
(a)
Beneficiary shall provide all information designated as required to fulfill any
Beneficiary Work Request (“Required Information”) and may also provide other
information (“Optional Information”) at their discretion to assist Iron Mountain
in the fulfillment of requested Services.

 

 
(b)
Beneficiary must authorize and designate one or more persons whose action(s)
will legally bind the Beneficiary (“Authorized Person(s)” who shall be
identified in the Authorized Person(s)/Notices Table of this Agreement) who
shall manage the Iron Mountain escrow account through the Iron Mountain Website
or via written Work Request. Authorized Person(s) will maintain the accuracy of
their name and contact information provided to Iron Mountain during the Term of
this Agreement (the “Beneficiary Information”).

 

(c)
Beneficiary acknowledges, in the absence of a Work Request for verification
Services, that it assumes all responsibility for the completeness and/or
functionality of all Deposit Material. Beneficiary may submit a verification
Work Request to Iron Mountain for one of more of the Services defined in Exhibit
A attached hereto and further consents to Iron Mountain’s use of a subcontractor
if needed to provide such Services.

 

(d)
Beneficiary warrants that Iron Mountain’s use of any materials supplied by
Beneficiary to perform the verification Services described in Exhibit A is
lawful and does not violate the rights of any third parties.



4. Iron Mountain Responsibilities.
 

 
(a)
Iron Mountain agrees to use commercially reasonable efforts to provide the
Services requested by authorized Depositor and Beneficiary representatives in a
Work Request. Iron Mountain may reject a Work Request (in whole or in part) that
does not contain all Required Information at any time upon notification to the
Party originating the Work Request.

 

 
(b)
Iron Mountain will conduct a deposit inspection upon receipt of any Deposit
Material and associated Exhibit B. If Iron Mountain determines that the Deposit
Material does not match the description provided by Depositor represented in
Exhibit B attached hereto, Iron Mountain will provide Depositor with notice by
electronic mail, telephone, or regular mail of such discrepancies. Iron Mountain
will work directly with the Depositor to resolve any such discrepancies prior to
accepting Deposit Material. Iron Mountain will provide Depositor with notice
from time to time during the first ninety (90) days from the Effective Date as a
reminder that submission of initial Deposit Material is required. Iron Mountain
may also send notices every ninety (90) days thereafter to Depositor and/or
Beneficiary related to Deposit Material activity if such Services are requested
in a Work Request.

 

 
(c)
Iron Mountain will provide notice by electronic mail, telephone, or regular mail
to the Beneficiary of all Deposit Material that is accepted and deposited into
the escrow account under this Agreement.

 

 
(d)
Iron Mountain will work with a Party who submits any verification Work Request
for Deposit Material covered under this Agreement to either fulfill any standard
verification Services Work Request or develop a custom Statement of Work
(“SOW”). Iron Mountain and the requesting Party will mutually agree in writing
to a SOW on the following terms and conditions that include but are not limited
to: description of Deposit Material to be tested; description of Verification
testing; requesting Party responsibilities; Iron Mountain responsibilities;
Service Fees; invoice payment instructions; designation of the Paying Party;
designation of authorized SOW representatives for both the requesting Party and
Iron Mountain with name and contact information; and description of any final
deliverables prior to the start of any fulfillment activity. After the start of
fulfillment activity, each SOW may only be amended or modified in writing with
the mutual agreement of both Parties, in accordance with the change control
procedures set forth therein.

 

(e)
Iron Mountain will hold and protect all Deposit Material in physical and/or
electronic vaults that are either owned or under the direct control of Iron
Mountain.

 

(f)
Iron Mountain will permit the replacement and/or removal of previously submitted
Deposit Material upon Work Request that may be subject to the written joint
instructions of the Depositor and Beneficiary.

 

 
(g)
Iron Mountain will strictly follow the procedures set forth in Exhibit C
attached hereto to process any Beneficiary Work Request to release Deposit
Material.

 

5.  
Payment.

 
The Paying Party shall pay to Iron Mountain all fees as set forth in the Work
Request form attached hereto as Exhibit A (“Service Fees”). Except as set forth
below, all Service Fees are due to Iron Mountain within thirty (30) calendar
days from the date of invoice in U.S. currency and are non-refundable. Iron
Mountain may update Service Fees with a ninety (90) calendar day written notice
to the Paying Party during the Term of this Agreement. The Paying Party is
liable for any taxes related to Services purchased under this Agreement or shall
present to Iron Mountain an exemption certificate acceptable to the taxing
authorities. Applicable taxes shall be billed as a separate item on the invoice,
to the extent possible. Any Service Fees not collected by Iron Mountain when due
shall bear interest until paid at a rate of 1.25% per month (15% per annum) or
the maximum rate permitted by law, whichever is less. Delinquent accounts may be
referred to a collection agency at the sole discretion of Iron Mountain.
Notwithstanding, the non-performance of any obligations of Depositor to deliver
Deposit Material under the Security Agreement dated as of August ___, 2005 (the
"Security Agreement") between Depositor and Beneficiary or this Agreement, Iron
Mountain is entitled to be paid all Service Fees that accrue during the Term of
this Agreement. All Service Fees will not be subject to offset except as
specifically provided hereunder.
 
Page 2 of 15

--------------------------------------------------------------------------------


 

6.  
Term and Termination.

 

 
(a)
The initial “Term” of this Agreement is for a period of one (1) year from the
Effective Date and will automatically renew for additional one (1) year Terms,
not to exceed five (5) one year Terms in the aggregate, and continue in full
force and effect until one of the following events occur: (i) Depositor and
Beneficiary provide joint written instructions of their intent to cancel this
Agreement within sixty (60) days to Iron Mountain; (ii) Beneficiary provides a
sixty (60) day written notice regarding cancellation of this Agreement to both
Depositor and Iron Mountain; or (iii) Iron Mountain provides a sixty (60) day
written notice to the Depositor and Beneficiary Authorized Persons that it can
no longer perform the Services under this Agreement.

 

 
(b)
In the event this Agreement is terminated under Sections 6(a)(i) or 6(a)(iii)
above, Depositor and Beneficiary may provide Iron Mountain with joint written
instructions authorizing Iron Mountain to forward the Deposit Material to
another escrow company and/or agent or other designated recipient. If Iron
Mountain does not receive joint written instructions within sixty (60) calendar
days after the date of the notice of termination, Iron Mountain shall return to
Depositor or destroy the Deposit Material.

 

 
(c)
In the event of the nonpayment of Service Fees owed to Iron Mountain, Iron
Mountain shall provide all Parties to this Agreement with notice by electronic
mail and/or regular mail. Any Party to this Agreement shall have the right to
make the payment to Iron Mountain to cure the default. If the past due payment
is not received in full by Iron Mountain within thirty (30) calendar days of the
date of such notice, then Iron Mountain shall have the right to terminate this
Agreement at any time thereafter by sending notice by electronic mail and/or
regular mail of termination to all Parties. Iron Mountain shall have no
obligation to take any action under this Agreement so long as any Iron Mountain
invoice issued for Services rendered under this Agreement remains uncollected.

 

7.  
General Indemnity.

 
Each Party shall defend, indemnify and hold harmless the others, their corporate
affiliates and their respective officers, directors, employees, and agents and
their respective successors and assigns from and against any and all claims,
losses, liabilities, damages, and expenses (including, without limitation,
reasonable attorneys’ fees), arising under this Agreement from the negligent or
intentional acts or omissions of the indemnifying Party or its subcontractors,
or the officers, directors, employees, agents, successors and assigns of any of
them.



8.  
Warranties.

 

 
(a)
Iron Mountain. ANY AND ALL SERVICES PROVIDED HEREUNDER SHALL BE PERFORMED IN A
WORKMANLIKE MANNER. EXCEPT AS SPECIFIED IN THIS SECTION, ALL EXPRESS OR IMPLIED
CONDITIONS, REPRESENTATIONS, AND WARRANTIES INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, SATISFACTORY QUALITY, AGAINST INFRINGEMENT OR ARISING FROM A COURSE OF
DEALING, USAGE, OR TRADE PRACTICE, ARE HEREBY EXCLUDED TO THE EXTENT ALLOWED BY
APPLICABLE LAW. AN AGGRIEVED PARTY MUST NOTIFY IRON MOUNTAIN PROMPTLY OF ANY
CLAIMED BREACH OF ANY WARRANTIES AND SUCH PARTY’S SOLE AND EXCLUSIVE REMEDY FOR
BREACH OF WARRANTY SHALL BE RETURN OF THE PORTION OF THE FEES PAID TO IRON
MOUNTAIN BY PAYING PARTY FOR SUCH NON-CONFORMING SERVICES. THIS DISCLAIMER AND
EXCLUSION SHALL APPLY EVEN IF THE EXPRESS WARRANTY AND LIMITED REMEDY SET FORTH
ABOVE FAILS OF ITS ESSENTIAL PURPOSE. THE WARRANTY PROVIDED IS SUBJECT TO THE
LIMITATION OF LIABILITY SET FORTH IN SECTION 11 HEREIN.

 

 
(b)
Depositor. Depositor warrants that all Depositor Information provided hereunder
is accurate and reliable and undertakes to promptly correct and update such
Depositor Information during the Term of this Agreement.

 

(c)
Beneficiary. Beneficiary warrants that all Beneficiary Information provided
hereunder is accurate and reliable and undertakes to promptly correct and update
such Beneficiary Information during the Term of this Agreement.



9.  Insurance.
 
Iron Mountain shall, at its sole cost and expense, throughout the term of this
Agreement, procure and maintain in full force and effect, the following
insurance coverage, with an insurance carrier that is rated B+ or better by A.M.
Best.
 
Page 3 of 15

--------------------------------------------------------------------------------


 
Type of Insurance
Coverage Amount
Type of Insurance
Coverage Amount
General Liability
$2,000,000 General Aggregate
Crime Insurance
$2,000,000 Each Occurrence
General Liability
$1,000,000 Each Occurrence
Umbrella Coverage
$5,000,000 General Aggregate
Professional Liability
$1,000,000 Each Occurrence



All certificates of insurance shall name the Parties as additional beneficiaries
with respect to General Liability coverage. All certificates of insurance shall
require that the Parties be provided with advance written notice of cancellation
of the stated coverage, and Iron Mountain shall request that its insurer use its
best efforts to provide at least thirty (30) days' advance written notification
of such cancellation.


10. Confidential Information.
 
Iron Mountain shall have the obligation to reasonably protect the
confidentiality of the Deposit Material. Except as provided in this Agreement
Iron Mountain shall not disclose, transfer, make available or use the Deposit
Material. Iron Mountain shall not disclose the terms of this Agreement to any
third Party. If Iron Mountain receives a subpoena or any other order from a
court or other judicial tribunal pertaining to the disclosure or release of the
Deposit Material, Iron Mountain will immediately notify the Parties to this
Agreement unless prohibited by law. It shall be the responsibility of Depositor
and/or Beneficiary to challenge any such order; provided, however, that Iron
Mountain does not waive its rights to present its position with respect to any
such order. Iron Mountain will not be required to disobey any order from a court
or other judicial tribunal, including, but not limited to, notices delivered
pursuant to Section 13(g) below.


11. Limitation of Liability.
 
NOTWITHSTANDING ANYTHING ELSE HEREIN, ALL LIABILITY, IF ANY, WHETHER ARISING IN
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, OF ANY PARTY TO THIS
AGREEMENT SHALL BE LIMITED TO THE AMOUNT EQUAL TO ONE YEAR OF FEES PAID OR OWED
TO IRON MOUNTAIN UNDER THIS AGREEMENT. IF CLAIM OR LOSS IS MADE IN RELATION TO A
SPECIFIC DEPOSIT OR DEPOSITS, SUCH LIABILITY SHALL BE LIMITED TO THE FEES
RELATED SPECIFICALLY TO SUCH DEPOSITS. THIS LIMIT SHALL NOT APPLY TO ANY PARTY
FOR: (I) ANY CLAIMS OF INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER
PROPRIETARY RIGHT; (II) LIABILITY FOR DEATH OR BODILY INJURY; (III) DAMAGE TO
TANGIBLE PROPERTY (EXCLUDING THE DEPOSIT ITEMS); (IV) THEFT; OR (V) PROVEN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


12. Consequential Damages Waiver.
 
IN NO EVENT SHALL ANY PARTY TO THIS AGREEMENT BE LIABLE TO ANOTHER PARTY FOR ANY
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, LOST PROFITS OR LOST
DATA OR INFORMATION, ANY COSTS OR EXPENSES FOR THE PROCUREMENT OF SUBSTITUTE
SERVICES, OR ANY OTHER INDIRECT DAMAGES, WHETHER ARISING IN CONTRACT, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE EVEN IF THE POSSIBILITY THEREOF MAY BE KNOWN
IN ADVANCE TO ONE OR MORE PARTIES.


13. General.
 

 
(a)
Incorporation of Work Requests. All Depositor and/or Beneficiary Work Requests
are incorporated into this Agreement.

 

 
(b)
Purchase Orders. The terms and conditions of this Agreement prevail regardless
of any conflicting or additional terms on any Purchase Order or other
correspondence. Any contingencies or additional terms contained on any Purchase
Order are not binding upon Iron Mountain. All Purchase Orders are subject to
approval and acceptance by Iron Mountain.

 

 
(c)
Right to Make Copies. Iron Mountain shall have the right to make copies of all
Deposit Material as reasonably necessary to perform this Agreement. Iron
Mountain shall copy all copyright, nondisclosure, and other proprietary notices
and titles contained on Deposit Material onto any copies made by Iron Mountain.
Any copying expenses incurred by Iron Mountain as a result of a Work Request to
copy will be borne by the Party requesting the copies. Iron Mountain may request
Depositor’s reasonable cooperation in promptly copying Deposit Material in order
for Iron Mountain to perform this Agreement.

 

 
(d)
Choice of Law. The validity, interpretation, and performance of this Agreement
shall be controlled by and construed under the laws of the State of New York,
United States of America, as if performed wholly within the state and without
giving effect to the principles of conflicts of laws.

 
Page 4 of 15

--------------------------------------------------------------------------------


 

 
(e)
Right to Rely on Instructions. Iron Mountain may act in reliance upon any
instruction, instrument, or signature reasonably believed by Iron Mountain to be
genuine. Iron Mountain may assume that any employee of a Party to this Agreement
who gives any written notice, request, or instruction has the authority to do
so. Iron Mountain will not be required to inquire into the truth or evaluate the
merit of any statement or representation contained in any notice or document.
Iron Mountain shall not be responsible for failure to act as a result of causes
beyond the reasonable control of Iron Mountain.

 

 
(f)
Force Majeure. Except for the obligation to pay monies due and owing, no Party
shall be liable for any delay or failure in performance due to events outside
the defaulting Party’s reasonable control, including without limitation acts of
God, earthquake, labor disputes, shortages of supplies, riots, war, acts of
terrorism, fire, epidemics, or delays of common carriers or other circumstances
beyond its reasonable control. The obligations and rights of the excused Party
shall be extended on a day-to-day basis for the time period equal to the period
of the excusable delay.

 

 
(g)
Notices. All notices regarding Exhibit C shall be sent by commercial express
mail. All other correspondence, including invoices, payments, and other
documents and communications, shall be sent by (i) electronic mail; (ii) via
regular mail to the Parties at the addresses specified in the Authorized
Persons/Notices Table which shall include the title(s) of the individual(s)
authorized to receive notices; or (iii) via the online portal maintained at the
Iron Mountain Website. It shall be the responsibility of the Parties to notify
each other as provided in this Section in the event of a change of physical or
e-mail addresses. The Parties shall have the right to rely on the last known
address of the other Parties. Any correctly addressed notice or last known
address of the other Parties that is relied on herein that is refused,
unclaimed, or undeliverable because of an act or omission of the Party to be
notified as provided herein shall be deemed effective as of the first date that
said notice was refused, unclaimed, or deemed undeliverable by electronic mail,
the postal authorities by mail, through messenger or commercial express delivery
services.

 

 
(h)
No Waiver. No waiver of rights under this Agreement by any Party shall
constitute a subsequent waiver of this or any other right under this Agreement.

 

 
(i)
Assignment. No assignment of this Agreement by Depositor and/or Beneficiary or
any rights or obligations of Depositor and/or Beneficiary under this Agreement
is permitted without the written consent of Iron Mountain, which shall not be
unreasonably withheld or delayed. No assignment of this Agreement by Iron
Mountain or any rights or obligations of Iron Mountain under this Agreement is
permitted without the written consent of Depositor and Beneficiary, which shall
not be unreasonably withheld or delayed.

 

 
(j)
Severability. In the event any of the terms of this Agreement become or are
declared to be illegal or otherwise unenforceable by any court of competent
jurisdiction, such term(s) shall be null and void and shall be deemed deleted
from this Agreement. All remaining terms of this Agreement shall remain in full
force and effect. Notwithstanding the foregoing, if this paragraph becomes
applicable and, as a result, the value of this Agreement is materially impaired
for either Party, as determined by such Party in its sole discretion, then the
affected Party may terminate this Agreement by notice to the others.

 

 
(k)
Independent Contractor Relationship. Depositor and Beneficiary understand,
acknowledge, and agree that Iron Mountain’s relationship with Depositor and
Beneficiary will be that of an independent contractor and that nothing in this
Agreement is intended to or should be construed to create a partnership, joint
venture, or employment relationship.

 

 
(l)
Attorneys' Fees. In any suit or proceeding between the Parties relating to this
Agreement, the prevailing Party will have the right to recover from the other(s)
it’s costs and reasonable fees and expenses of attorneys, accountants, and other
professionals incurred in connection with the suit or proceeding, including
costs, fees and expenses upon appeal, separately from and in addition to any
other amount included in such judgment. This provision is intended to be
severable from the other provisions of this Agreement, and shall survive and not
be merged into any such judgment.

 

 
(m)
No Agency. No Party has the right or authority to, and shall not, assume or
create any obligation of any nature whatsoever on behalf of the other Parties or
bind the other Parties in any respect whatsoever.

 

 
(n)
Disputes. Any dispute, difference or question relating to or arising among any
of the Parties concerning the construction, meaning, effect or implementation of
this Agreement or any Party hereof will be submitted to, and settled by
arbitration by a single arbitrator chosen by the New York Regional Office of the
American Arbitration Association in accordance with the Commercial Rules of the
American Arbitration Association. The arbitrator shall apply New York law.
Unless otherwise agreed by the Parties, arbitration will take place in New York
City, New York, U.S.A. Any court having jurisdiction over the matter may enter
judgment on the award of the arbitrator. Service of a petition to confirm the
arbitration award may be made by regular mail or by commercial express mail, to
the attorney for the Party or, if unrepresented, to the Party at the last known
business address. If however, Depositor and/or Beneficiary refuse to submit to
arbitration, the matter shall not be submitted to arbitration and Iron Mountain
may submit the matter to any court of competent jurisdiction for an interpleader
or similar action. Unless adjudged otherwise, any costs of arbitration incurred
by Iron Mountain, including reasonable attorney’s fees and costs, shall be
divided equally and paid by Depositor and Beneficiary.

 
Page 5 of 15

--------------------------------------------------------------------------------


 

 
(o)
Regulations. All Parties are responsible for and warrant - to the extent of
their individual actions or omissions - compliance with all applicable laws,
rules and regulations, including but not limited to: customs laws; import;
export and re-export laws; and government regulations of any country from or to
which the Deposit Material may be delivered in accordance with the provisions of
this Agreement.

 

 
(p)
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument.

 

 
(q)
Survival. Sections 6 (Term and Termination), 7 (General Indemnity), 8
(Warranties), 10 (Confidential Information), 11 (Limitation of Liability), 12
(Consequential Damages Waiver), and 13 (General) of this Agreement shall survive
termination of this Agreement or any Exhibit attached hereto.

 


 
Note: Signature blocks and Authorized Persons/Notices Table Follow on The Next
Page
 
Page 6 of 15

--------------------------------------------------------------------------------


 
The Parties agree that this Agreement is the complete agreement between the
Parties hereto concerning the subject matter of this Agreement and replaces any
prior or contemporaneous oral or written communications between the Parties.
There are no conditions, understandings, agreements, representations, or
warranties, expressed or implied, which are not specified herein. Each of the
Parties herein represents and warrants that the execution, delivery, and
performance of this Agreement has been duly authorized and signed by a person
who meets statutory or other binding approval to sign on behalf of its business
organization as named in this Agreement. This Agreement may only be modified by
mutual written agreement of the Parties.
 
Note: If contracting electronically via the online portal, clicking the "I
Accept" button displayed as part of the ordering process, evidences agreement to
the preceding terms and conditions (the ‘Agreement”). If you are entering into
this Agreement via the online portal on behalf of a company or other legal
entity, you represent that you have the authority to bind such entity to these
terms and conditions, in which case the terms "you" or "your" shall refer to
such entity. If you do not have such authority, or if you do not agree with
these terms and conditions, you must select the "I Decline" button.
 

        BSI2000, INC. (Depositor) THE NEW SYTRON, INC. (Beneficiary)  
   
   
  Date:  By:      

--------------------------------------------------------------------------------

Jack Harper
President
 Email Address:  

        THE NEW SYTRON, INC. (Beneficiary)  
   
   
    By:      

--------------------------------------------------------------------------------

Ahmad Ibrahim
President
 Email Address:  

        IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.  
   
   
  Date:  By:      

--------------------------------------------------------------------------------

 Email Address: ipmcontracts@ironmountain.com   


 
Authorized Persons/Notices Table
 
Please provide the name and contact information of the Authorized Persons under
this Agreement. All Notices will be sent to these individuals at the addresses
set forth below.


DEPOSITOR
 
Authorized Person(s)/Notices Table
 
Please provide the name(s) and contact information of the Authorized Person(s)
under this Agreement. All Notices will be sent electronically and/or through
regular mail to the appropriate address set forth below.
 


Print Name:
Jack Harper
 
Print Name:
 
Title:
President
 
Title:
 
Email Address
jharper@bsi2000.com
 
Email Address
 
Street Address 1
12600 West Colfax Ave., Ste. B410
 
Street Address 1
 
Province/City/State
Lakewood, CO
 
Province/City/State
 
Postal/Zip Code
80215
 
Postal/Zip Code
 
Phone Number
303-231-9095
 
Phone Number
 
Fax Number
303-231-9002
 
Fax Number
 



 
Page 7 of 15

--------------------------------------------------------------------------------


 
BENEFICIARY
 
Authorized Person(s)/Notices Table
 
Please provide the name(s) and contact information of the Authorized Person(s)
under this Agreement. All Notices will be sent electronically and/or through
regular mail to the appropriate address set forth below.
 


Print Name:
Ahmad Ibrahim
 
Print Name:
 
Title:
President
 
Title:
 
Email Address
Ahmad Ibrahim (Rosa@masksystems.com)
 
Email Address
 
Street Address 1
c/o Mask Systems
11959 Discovery Court
 
Street Address 1
 
Province/City/State
Moorpark, CA
 
Province/City/State
 
Postal/Zip Code
93021
 
Postal/Zip Code
 
Phone Number
(805) 532-1333 (X100)
 
Phone Number
 
Fax Number
(805) 532-2860
 
Fax Number
 



IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.
 
All notices should be sent to ipmcontracts@ironmountain.com OR Iron Mountain,
Attn: Contract Administration, 2100 Norcross Parkway, Suite 150, Norcross,
Georgia, 30071, USA.
 
Page 8 of 15

--------------------------------------------------------------------------------


 
Exhibit A Escrow Service Work Request
Deposit Account Number: ____________________
 


Service
Check box (es) to order service
Service Description
One-Time Fees
Annual Fees
Paying Party
Check box to identify the Paying Party for each service below.
x Add and Manage New Escrow Account
Iron Mountain will open a new escrow deposit account that includes a minimum of
one (1) Depositor and one (1) complete set of Deposit Material. All Deposit
Material will be securely stored in controlled vaults that are owned and/or
operated by Iron Mountain. Account services include unlimited deposits,
electronic vaulting, access to Iron Mountain Connect™ Escrow Management Center
for secure online account management and submission of electronic Work Requests,
and secure destruction of deposit materials upon account termination.
Iron Mountain will assign a Client Manager for each escrow account. These
Managers will provide client training from time to time to facilitate secure
Internet access to escrow account(s). Assigned Managers will also ensure timely
fulfillment of client Work Requests (e.g., deposit updates, new beneficiary
enrollment) and communication of status.
 
$1,050
 
 
$950
 
 
X Depositor - OR -
X Beneficiary
 
o Add Deposit Tracking Notification
Iron Mountain will send periodic notices to Depositor and/or Beneficiary related
to Deposit Material as specified within the terms of the agreement
 
N/A
 
 
$350
 
 
o Depositor - OR -o Beneficiary
 
o Add Beneficiary
Iron Mountain will fulfill a Work Request to add a new Beneficiary to an escrow
account, where possible, and provide notice as appropriate to all relevant
Parties.
 
N/A
 
 
$650
 
 
o Depositor - OR -o Beneficiary
 
x Add Initial Verification of Deposit Material
Iron Mountain will fulfill a Work Request to perform initial Verification
Services, which includes a final report sent to Client, on Deposit Material to
ensure consistency between Depositor’s representations (i.e., Exhibit B and
Supplementary Questionnaire) and stored Deposit Material. For a more detailed
description see Verification Services Options below.
 
N/A
 
 
$800
 
 
X Depositor - OR -
X Beneficiary
 
o Add Custom Verification of Deposit Material
Iron Mountain will fulfill a Work Request to perform one or more levels of
custom Verification Services, which includes a final report sent to Client, on
Deposit Material. Client and Iron Mountain will agree on a custom Statement of
Work (“SOW”) prior to the start of fulfillment. For a more detailed description
see Verification Services Options below.
 
Custom Quote Based on SOW
 
 
Custom Quote Based on SOW
 
 
o Depositor - OR - o Beneficiary
 
o Add Dual Vaulting
Iron Mountain will fulfill a Work Request to store deposit materials in one
additional location as defined within the Service Agreement. Duplicate storage
request may be in the form of either physical media or electronic storage.
 
N/A
 
 
$500
 
 
o Depositor - OR -o Beneficiary
 
o Release Deposit Material
Iron Mountain will process a Work Request to release Deposit Material by
following the specific procedures defined in Exhibit C “Release of Deposit
Materials” the Escrow Service Agreement.
 
$500
 
 
N/A
 
 
o Depositor - OR - o Beneficiary
 
o Add Custom Services
Iron Mountain will provide its Escrow Expert consulting based on a custom SOW
mutually agreed to by all Parties.
 
$150/hour
 
 
N/A
 
 
o Depositor - OR - o Beneficiary
 
o Delete Account
Iron Mountain will fulfill a Work Request to terminate an existing escrow
account by providing notice to all Parties to the Agreement, removing Deposit
Material from the vault and then either securely destroying or returning the
Deposit Material via commercial express mail carrier as instructed. All accrued
Services Fees must be collected by Iron Mountain prior to completing fulfillment
to terminate an existing escrow account.
 
No Charge
 
 
No Charge
 
 
No Charge
 
o Replace/Delete Deposit Materials
Iron Mountain will replace/delete deposit material in accordance with the terms
of the agreement. Materials will be returned as directed by depositor or
destroyed using Iron Mountain Secure Shredding
 
No Charge
 
 
No Charge
 
 
No Charge
 

 
Upon Escrow Service Agreement execution, please provide your initials below in
the appropriate location to indicate your acceptance of this Escrow Services
Work Request inclusive of agreed Services pricing and indication of which Party
is financially responsible for payment of specific Services.
 
 
Depositor Initials__________  Beneficiary Initials__________
 
Note: Clients may submit Work Requests electronically through their escrow
account online OR may complete this form along with any other supporting
exhibits required and email and/or fax this Work Request to their assigned
Client Manager at Iron Mountain for fulfillment.
 
Page 9 of 15

--------------------------------------------------------------------------------


 
Verification Services Options
 

1.  
Initial Verification - Consistency.

 

1.1.  
Iron Mountain shall perform an initial verification (“Initial Verification”) of
the Deposit Material upon receipt of the first deposit and for each update. To
help perform this evaluation, Iron Mountain will examine the Exhibit B, and
request that the Depositor complete an Escrow Deposit Questionnaire. Iron
Mountain will then analyze the Escrow Deposit Questionnaire and Exhibit B,
prepare and deliver a report to Depositor and Beneficiary containing its
finding(s) and opinion(s) as to the Deposit consistency based on the information
supplied. Iron Mountain’s report will include information regarding:

 

1.1.1.  
The hardware and software configuration(s) needed to read the Deposit Material
media associated with the Exhibit B;

 

1.1.2.  
The software needed to interpret the data read from the media (i.e. Zip, tar,
cvs type files); and

 

1.1.3.  
The hardware and software configurations needed to compile the software product
defined by the Exhibit B.

 

1.2.  
Iron Mountain’s Systems Analysts will also be available to discuss the Initial
Verification’s technical consistency evaluation and other deposit verification
issues. Iron Mountain’s higher levels of verification address issues of
readability, inventory, ability to be compiled or other testing as requested by
a Party.

 

2.  
Level One (1) - Inventory.

 

2.1.  
This series of verification tests provides insight into whether the necessary
information required to recreate the Depositor’s development environment has
been properly stored in escrow. These tests detect errors that often inhibit
effective use of the escrow deposit.

 

2.2.  
Steps include: Analyzing deposit media readability, virus scanning, developing
file classification tables, identifying the presence/absence of build
instructions, and identifying materials required to recreate the Depositor's
software development environment.

 

2.3.  
Deliverables: At completion of testing, Iron Mountain will distribute a report
to Beneficiary detailing Iron Mountain’s investigation. This report will include
build instructions, file classification tables and listings. In addition, the
report will list required software development materials, including, without
limitation, required source code languages and compilers, third-Party software,
libraries, operating systems, and hardware, as well as Iron Mountain’s analysis
of the deposit. When identifying materials required to re-create Depositor’s
software development environment, Iron Mountain will rely on information
provided in Depositor’s completed questionnaire (obtained via a Iron Mountain
verification representative) and/or information gathered during Iron Mountain’s
testing experience.

 

3.  
Level Two (2) - Build.

 

3.1.  
This series of tests includes a standard effort to compile the Deposit Material
and build executable code.

 

3.2.  
Steps include: Recreating the Depositor’s software development environment,
compiling source files and modules, linking libraries and recreating executable
code.

 

3.3.  
Deliverables: Iron Mountain will provide a report detailing the steps necessary
to recreate the software/hardware development environment, problems encountered
with testing, and Iron Mountain’s analysis of the deposit.

 

4.  
Level Three (3) - Validation.

 

4.1.  
Level III verification consists of testing the functionality of the compiled
Deposit Material (in a production setting or similar environment) and can be
accomplished through one of the following three options:

4.1.1.  
Option A - With the Depositor’s approval, executables created by Iron Mountain
during Level II testing are provided to the Beneficiary for functionality
testing.

4.1.2.  
Option B - The Beneficiary provides Iron Mountain with a copy of its licensed
executables. Iron Mountain compares the executables created during Level II
testing with the licensed executables and provides a comparison report to all
Parties.

4.1.3.  
Option C - Iron Mountain recreates the runtime environment for the licensed
technology and installs the executables created during the Level II testing into
that environment. (The environment is generally “scaled down” from the actual
live environment.) Iron Mountain then runs test scripts supplied by the
Beneficiary and provides a report of the test results to all Parties. This may
require Depositor approval.

4.1.4.  
Services may be provided by Iron Mountain or individuals or organizations
employed by or under contract with Iron Mountain, at the discretion of Iron
Mountain.

 
Page 10 of 15

--------------------------------------------------------------------------------



Exhibit B
Deposit Material Description


Company Name: ______________________________________Escrow Account
Number:____________________


Deposit Name ________________________ and Deposit Version _____ (Deposit Name
will appear in account history reports)


Deposit Media (Please Label All Media with the Deposit Name Provided Above)
 
Media Type
Quantity
 
Media Type
Quantity
o CD-ROM / DVD
   
o 3.5” Floppy Disk
 
o DLT Tape
   
o Documentation
 
o DAT Tape
   
o Hard Drive / CPU
       
o Circuit Board
 






 
Total Size of Transmission
(specify in bytes)
# of Files
o Internet File Transfer
   
o Other (please describe below):
 



Deposit Encryption (Please check either “Yes” or “No” below and complete as
appropriate)
 
Is the media or are any of the files encrypted? oYes or oNo
 
If yes, please include any passwords and decryption tools description below.
Please also deposit all necessary encryption software with this deposit.
 
Encryption tool name
 
Version
Hardware required
    
Software required
    
Other required information
    

 
Deposit Certification (Please check the box below to Certify and Provide your
Contact Information)
 
o I certify for Depositor that the above described Deposit Material has been
transmitted electronically or sent via commercial express mail carrier to Iron
Mountain at the address below.
o Iron Mountain has inspected and accepted the above described Deposit Material
either electronically or physically. Iron Mountain will notify Depositor of any
discrepancies.
Name:
Name:
Date:
Date:
Email Address:
 
Telephone Number:
 
Fax Number:
 



Note: If Depositor is physically sending Deposit Material to Iron Mountain,
please label all media and mail all Deposit Material with the appropriate
Exhibit B via commercial express carrier to the following address:


Iron Mountain Intellectual Property Management, Inc.
Attn: Vault Administration
2100 Norcross Parkway, Suite 150
Norcross, GA 30071
Telephone: (770) 239-9200
Facsimile: (770) 239-9201
 
Page 11 of 15

--------------------------------------------------------------------------------


 
Exhibit C
 
Release Of Deposit materials
Deposit Account Number: ____________________
 


Iron Mountain will use the following procedures to process any Beneficiary Work
Request to release Deposit Material.
 


1. Release Conditions. Depositor and Beneficiary agree that Iron Mountain will
provide notice via electronic mail and regular mail to the Depositor if a
Beneficiary under this Agreement submits a Deposit Material release Work Request
based on one or more of the following conditions (defined as “Release
Conditions”):
 
(i) an "Event of Default" exists under the Security Agreement dated as of
August ___, 2005 (the "Security Agreement") between Depositor and Beneficiary;
or
(ii) Failure of the Depositor to function as a going concern or operate in the
ordinary course; or
(iii) Depositor is subject to voluntary or involuntary bankruptcy.
 
2. Release Work Request. A Beneficiary may submit a Work Request to Iron
Mountain to release the Deposit Material covered under this Agreement. Iron
Mountain will send a written notice of this Beneficiary Work Request within two
(2) business days to the authorized Depositor representative(s) notice via
electronic mail, facsimile and regular mail.
 
3. Contrary Instructions. From the date Iron Mountain sends written notice of
the Beneficiary Work Request to release Deposit Material covered under this
Agreement via electronic mail, facsimile and regular mail, Depositor
representative(s) shall have ten (10) business days to deliver to Iron Mountain
contrary instructions ("Contrary Instructions"). Contrary Instructions shall
mean the written representation by Depositor that a Release Condition has not
occurred or has been cured. Contrary Instructions shall be on company letterhead
and signed by an authorized Depositor representative. Upon receipt of Contrary
Instructions, Iron Mountain shall send a copy to an authorized Beneficiary
representative by commercial express mail. Additionally, Iron Mountain shall
notify both Depositor representative(s) and Beneficiary representative(s) that
there is a dispute to be resolved pursuant to the Disputes provisions of this
Agreement. Iron Mountain will continue to store Deposit Material without release
pending (i) joint instructions from Depositor and Beneficiary that accept
release of Deposit Material; or (ii) dispute resolution pursuant to the Disputes
provisions of this Agreement; or (iii) receipt of an order from a court of
competent jurisdiction.
 
4. Release of Deposit Material. If Iron Mountain does not receive Contrary
Instructions from an authorized Depositor representative, Iron Mountain is
authorized to release Deposit Material to the Beneficiary or, if more than one
Beneficiary is registered to the deposit, to release a copy of Deposit Material
to the Beneficiary. Iron Mountain is entitled to receive any uncollected Service
fees due Iron Mountain from the Beneficiary before fulfilling the Work Request
to release Deposit Material covered under this Agreement. This Agreement will
terminate upon the release of Deposit Material held by Iron Mountain.
 
Page 12 of 15

--------------------------------------------------------------------------------




EXHIBIT Q
Escrow Deposit Questionnaire




Introduction
 
From time to time, technology escrow beneficiaries may exercise their right to
perform verification services. This is a service that Iron Mountain provides for
the purpose of validating relevance, completeness, currency, accuracy and
functionality of deposit materials.
 
Purpose of Questionnaire
 
In order for Iron Mountain to determine the deposit material requirements and to
quote fees associated with verification services, a completed deposit
questionnaire is requested. It is the responsibility of the escrow depositor to
complete the questionnaire.
 
Instructions
 
Please complete the questionnaire in its entirety by answering every question
with accurate data. Upon completion, please return the completed questionnaire
to the beneficiary asking for its completion, or e-mail it to Iron Mountain
Technology Escrow Services to the attention of Shane Ryan at
shaneryan@ironmountain.com.
 
Escrow Deposit Questionnaire
 
General Description
 

1.  
What is the general function of the software to be placed into escrow?




2.  
On what media will the source code be delivered?




3.  
What is the size of the deposit in megabytes?

 
Requirements for the Execution of the Software Protected by the Deposit
 

1.  
What are the system hardware requirements to successfully execute the software?
(memory, disk space, etc.)




2.  
How many machines are required to completely set up the software?




3.  
What are the software and system software requirements, to execute the software
and verify correct operation?



Requirements for the Assembly of the Deposit
 

1.  
Describe the nature of the source code in the deposit. (Does the deposit include
interpreted code, compiled source, or a mixture? How do the different parts of
the deposit relate to each other?)




2.  
How many build processes are there?




3.  
How many unique build environments are required to assemble the material in the
escrow deposit into the deliverables?

 
Page 13 of 15

--------------------------------------------------------------------------------


 

4.  
What hardware is required for each build environment to compile the software?
(including memory, disk space, etc.)




5.  
What operating systems (including versions) are used during compilation? Is the
software executed on any other operating systems/version?




6.  
How many separate deliverable components (executables, share libraries, etc.)
are built?




7.  
What compilers/linkers/other tools (brand and version) are necessary to build
the application?




8.  
What, if any, third-party libraries are used to build the software?




9.  
How long does a complete build of the software take? How much of that time
requires some form of human interaction and how much is automated?




10.  
Do you have a formal build document describing the necessary steps for system
configuration and compilation?




11.  
Do you have an internal QA process? If so, please give a brief description of
the testing process.




12.  
Please list the appropriate technical person(s) Iron Mountain may contact
regarding this set of escrow deposit materials.

 
Please provide your contact information below:
 
Name:
 
Telephone:
 
Company:
 
Address:
 
City, State
PostalCode:
Country:
 
E-mail:
 

 
For additional information about Iron Mountain Technical Verification Services,
please contact
Shane Ryan at 978-667-3601 ext. 100 or by e-mail at mailto:
shaneryan@ironmountain.com.


www.ironmountain.com


Page 14 of 15

--------------------------------------------------------------------------------





